        Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 1 of 12



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )      Cr. No. 17-3237 JAP
                                                 )
JESUS FRANCISCO FERNANDEZ,                       )
                                                 )
               Defendant.                        )


                UNITED STATES’ RESPONSE TO THE DEFENDANT’S
              OBJECTIONS TO THE PRESENTENCE REPORT (DOC. 213)

       The United States files this response to the defendant’s objections to the presentence

report (PSR). The United States requests that the Court deny the defendant’s objections in toto.

The United States submits as follows:

                                        BACKGROUND

       On November 15, 2017, a federal grand jury returned an Indictment (Doc. 10) charging the

defendant with a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), that being possession with

intent to distribute 500 grams and more of a mixture and substance containing methamphetamine.

The defendant pleaded not guilty and proceeded to trial two times. The first trial resulted in a

hung jury on March 6, 2019. The second trial resulted in a guilty verdict on March 20, 2019.

       On May 17, 2019, the United States Probation Office disclosed the defendant’s PSR.

Doc. 204.    The defendant’s total offense level was calculated at 36.   PSR Part D ¶ 68.       The

defendant’s criminal history points were calculated at eight (8) resulting in a criminal history

category of IV.   PSR Part B ¶ 33.      The resulting imprisonment range is 262 to 327 months.

                                                1
          Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 2 of 12



PSR Part D ¶ 68.      On June 14, 2019, the defendant filed objections to the PSR (Doc. 213). The

defendant’s objections should be denied in toto.

                                                ARGUMENT

        The defendant raises five objections, as set forth below:

        1. The Defendant Objects To The PSR’s Description Of Him As An “Illegal Alien.”

        The defendant argues that he is not an “illegal alien.” Defendant’s Objections to the

PSR, Doc. 213 at 2. Such an argument is curious. The defendant is an immigrant from Cuba

and not a citizen of the United States. As such, he is in the United States unlawfully and

correctly described in the PSR as an “illegal alien.”

        The defendant appears to argue that he has never been deported 1 because he was granted

political refugee status in the 1980s and is therefore in the United States lawfully. While it is

true that the defendant has never been deported, his alleged status as a political refugee is

irrelevant. The defendant has never been deported due to his status as a Cuban immigrant – not

due to any status as political refugee or claim to United States citizenship. Historically, the

United States has not had diplomatic relations with Cuba that would allow the United States to

deport Cuban immigrants. Moreover, the defendant has produced no documentation to verify

that his claim of “political refugee status” from the 1980s is valid, or even existed to begin with.

No reference to the defendant’s alleged “political refugee status” is contained anywhere in the

PSR. The Court should therefore deny the defendant’s objection. It is baseless.

        The defendant also objects, in conclusory fashion, to the PSR’s assertion that he was

“arrested” by Immigration and Customs Enforcement (ICE) in 2005 and 2015. Defendant’s


1
  The defendant fled Cuba on a boat to avoid military service and arrived in Miami, Florida in 1980. He has been
in the United States unlawfully ever since. PSR Part C ¶¶ 55-56.
                                                        2
         Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 3 of 12



Objections to the PSR, Doc. 213 at 2. In addition to offering no support – or even an

explanation – for his “objection,” the defendant simply ignores the fact that he was transferred

into the custody of ICE (i.e., arrested), albeit briefly, on November 1, 2005. He was released by

ICE on the same day (November 1, 2005) to begin serving a term of parole after he had

completed a lengthy sentence of imprisonment for a felony drug trafficking conviction in

Colorado. PSR Part B ¶¶ 29, 34.

       An identical sequence of events occurred on September 2, 2015, when the defendant was

again transferred into the custody of ICE after he had completed a lengthy sentence of

imprisonment for another felony drug trafficking conviction in Colorado. PSR Part B ¶¶ 30, 34.

He was released by ICE on the same day (September 2, 2015) to begin serving a term of parole.

       On both occasions (November 1, 2005 and September 2, 2015), the defendant was

transferred into ICE custody. In other words, he was arrested. The fact that he was released by

ICE on the same day on both occasions does not appreciably alter that analysis. The

defendant’s objection is nonsensical and should be rejected by the Court.

       2. The Defendant Objects To The Entire Offense Conduct Set Forth In The PSR.

       The defendant objects to the entire offense conduct set forth in the PSR. Defendant’s

Objections to the PSR, Doc. 213 at 2. The defendant specifically objects to the “allegation” that

there were medical records bearing the defendant’s name in the black bag containing a large

amount of methamphetamine. Id. The defendant maintains that he actually had the medical

records in his hand at the time he boarded the bus – not in the black bag. Additionally, the

defendant has the audacity to proclaim his innocence, stating that he “objects to the assertion that

he possessed the bag” containing the methamphetamine. Id. The defendant advanced these


                                                 3
         Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 4 of 12



same meritless claims at trial and again in his Motion for a New Trial (Doc. 203) that the Court

denied. See Memorandum Opinion and Order (Doc. 214).

        In a sentencing proceeding, the United States need only prove the existence of a fact

relevant to sentencing by a preponderance of the evidence, rather than beyond a reasonable

doubt. Here, the United States met its burden above and beyond what is required when it

proved at trial beyond a reasonable doubt the offense conduct to which the defendant objects.

The jurors rejected the defendant’s claims at trial and returned a guilty verdict. The

presumption of innocence no longer applies to the defendant. He is a convicted man. In

calculating an appropriate sentence, the Guidelines consider a defendant’s “offense of conviction

and all relevant conduct under [U.S.S.G.] § 1B1.3 (Relevant Conduct) unless a different meaning

is specified or is otherwise clear from the context.” U.S.S.G. § 1B1.1. cmt. n.1(H).

        The defendant’s objection to the offense conduct shows no respect for the jury’s verdict.

It now cannot be seriously disputed, as the nation enters its third century, that one of the most

treasured rights that United States citizens and residents have is the right to a trial by jury. This

fundamental right is a cornerstone of the American criminal justice system, and the Sixth

Amendment has long embodied and protected this means of resolving criminal charges that the

United States brings. As Alexander Hamilton noted in Federalist Paper No. 83, “all are satisfied

of the utility of the [jury trial] institution, and of its friendly aspect to liberty.” The Federalist

No. 83, at 499 (Alexander Hamilton)(Clinton Rossiter ed. 1961).

        The right to a jury trial is “no mere procedural formality, but a fundamental reservation of

power in our constitutional structure.” Blakely v. Washington, 542 U.S. 296, 306 (2004). In

the majority opinion that Justice Antonin Scalia authored, the Supreme Court in Blakely v.


                                                    4
         Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 5 of 12



Washington acknowledged that, “[j]ust as suffrage ensures the people’s ultimate control in the

legislative and executive branches, jury trial is meant to ensure their control in the judiciary.”

Id. As Justice Scalia emphasized through a series of quotations from Thomas Jefferson and

John Adams, the right of citizens to participate in the judiciary through jury trial is so

fundamental that the “judge’s authority to sentence derives wholly from the jury’s verdict.” Id.

Here, the jury has now spoken as to the defendant’s guilt. As such, the Court should sentence

the defendant accordingly and deny the defendant’s objection to the offense conduct.

       3. The Defendant Objects To His Own Criminal History.

       The defendant objects, again in conclusory fashion, to the entirety of his criminal history

as set forth in the PSR. See PSR Part B ¶¶ 29-32. Notably, the defendant offers no support or

explanation for his “objection.” He simply states that he has requested from the U.S. Probation

Office the “documents” it used to compile his criminal history. The defendant has not yet

received those documents, but anticipates filing more objections later. Id. The defendant’s

objection is premature and should be denied. The defendant’s objection should be denied, even

if he did have the documents that he requested from the U.S. Probation Office, for the reasons set

forth below.

       In United States v. Garcia, 42 F.3d 573 (10th Cir. 1994), the Tenth Circuit, relying upon

the Supreme Court’s holding in Custis v. United States, 511 U.S. 485 (1994), held that, in a

sentencing proceeding under the guidelines, a defendant may not collaterally attack a prior

conviction except on the ground of a complete denial of counsel. See 42 F.3d at 581. Here, the

defendant has not explained any grounds for his objection to the criminal history section set

forth in the PSR.


                                                  5
        Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 6 of 12



       In order to “bar the use of a prior conviction for sentence enhancement, the defendant

must prove by a preponderance of the evidence that the conviction was constitutionally infirm.”

United States v. Krejcarek, 453 F.3d 1290, 1297 (10th Cir. 2006)(citing United States v. Windle,

74 F.3d 997, 1001 (10th Cir. 1996)). See United States v. Cruz-Alcala, 338 F.3d 1194, 1197

(10th Cir. 2003)(“Once the prosecution establishes the existence of a conviction, the defendant

must prove by a preponderance of the evidence that the conviction was constitutionally infirm.”

(emphasis in original)(internal quotation marks omitted). “Self-serving statements by a

defendant that his conviction was constitutionally infirm are insufficient to overcome the

presumption of regularity accorded prior convictions.” United States v. Krejcarek, 453 F.3d at

1297 (quoting Cuppett v. Duckworth, 8 F.3d 1132, 1139 (7th Cir. 1993)(en banc)). See United

States v. Wicks, 995 F.2d 964, 978 (10th Cir. 1993)(“Self-serving conclusory statements would

be unavailing, of course.”). The defendant has failed to carry his burden. His objection should

therefore be denied.

       4. The Defendant Seeks To Clarify Information Contained In Paragraph 59 Of The PSR
          Concerning The Scar On His Left Arm.

       The defendant seeks to clarify that the scar on his left arm was the result of a vaccination

shot – not a “shot” from a bullet. See Defendant’s Objections to the PSR, Doc. 213 at 2. No

clarification, however, is necessary. The United States also interpreted the information

contained in paragraph 59 to mean that the scar on the defendant’s left arm was the product of a

vaccination shot, not a bullet. There is no mention in the PSR that the defendant has ever been

shot or injured as a result of gun-related violence. As such, the United States agrees with the

information set forth in the PSR about the scar on the defendant’s left arm. The United States

does not therefore dispute the defendant’s statement in this regard.

                                                 6
         Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 7 of 12



       5. The Defendant Requests A Variance, Or In The Alternative, That The Court Apply
          The Amount of Methamphetamine-Mixture, As Opposed To The Amount of Pure
          Methamphetamine, To Arrive At The Base Offense Level.

           A. The Court Should Deny The Defendant’s Request For A Downward Variance.
              The Supreme Court Views The Guideline Range As Presumptively Reasonable.

       The defendant has requested a considerable downward variance to a sentence of 120

months of imprisonment. See Defendant’s Objections to the PSR, Doc. 213. The United States

opposes the defendant’s request for a downward variance. It is the position of the United States

that the PSR correctly and properly calculated the guideline range of 262 months to 327 months

of imprisonment. Granted, a district court commits error by applying a “presumption of

reasonableness to the advisory guidelines when sentencing.” United States v. Conlan, 500 F.3d

1167, 1169 (10th Cir. 2007). A district court must independently consider all the sentencing

factors set forth in 18 U.S.C. § 3553(a) to determine the appropriate sentence. Gall v. United

States, 552 U.S. 38, 49-50 (2007). After analyzing all of the § 3553(a) factors and the facts of

this case, it is the position of the United States that the Guidelines range is appropriate and no

downward variance is warranted.

       The United States acknowledges that the PSR stated that a downward variance from the

Guidelines range might be warranted. PSR Part F ¶ 85. The PSR is wrong. The PSR presents

no compelling justification for a downward variance and the ends of federal criminal sentencing

would be undermined should a materially different sentence be imposed. The factors delineated

under 18 U.S.C. § 3553(a) yield that a sentence within the Guidelines is appropriate. The

United States thus objects to the recommendation for a downward variance from the Guidelines,

because no facts or reasoning beyond the length of the guideline imprisonment term itself justify

such a variance.

                                                  7
        Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 8 of 12



           B. The PSR Was Correct To Use The Amount Of Pure Methamphetamine – As
              Opposed To The Amount Of Methamphetamine Mixture – To Calculate The Base
              Offense Level.

       The defendant urges the Court not to adopt the PSR’s base offense level calculation

which is based on the amount of pure methamphetamine as opposed to the amount of

methamphetamine mixture. The defendant argues that the methamphetamine Guidelines are not

based on empirical data. See Defendant’s Objections to the PSR, Doc. 213. The United States

opposes the defendant’s request.

       The laboratory report in this case indicated that the methamphetamine that the defendant

was transporting was 96 percent pure. Because the methamphetamine was over 80 percent pure,

it was considered methamphetamine-actual instead of methamphetamine-mixture for sentencing

purposes, and the defendant’s offense level increased by four levels, adding at least 94 months to

his sentence.

       In drug trafficking sentencing cases, courts calculate the initial true Guidelines range

using the Drug Quantity Table at U.S.S.G. § 2D1.1(c). Note (B) to the Drug Quantity Table

specifies that a court sentencing for an offense involving a mixture of methamphetamine with

another inert substance should “use the offense level determined by the entire weight of the

mixture or substance, or the offense level determined by the weight of the . . . methamphetamine

(actual), whichever is greater.” U.S.S.G. § 2D1.1(c) n.(B)(emphasis added). See United States

v. Davis, 599 F. App’x 815, 817 (10th Cir. 2013)(Holloway, J.)(unpublished)(“The Guidelines

dictate that a defendant’s advisory sentencing range for methamphetamine distribution is to be

calculated using whichever drug weight – actual or mixed – would produce the greater offense

level.”). In calculating the correct Guidelines range, the Court does not have the discretion to


                                                 8
         Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 9 of 12



ignore Note (B) to the drug quantity table.

       This decision was a deliberate move on the part of the Sentencing Commission to

“increase the offense level for methamphetamine traffickers whose offenses involved purer

methamphetamine mixtures,” because drug purity “is probative of the defendant’s role or

position in the chain of distribution.” United States v. Baez Perez, 515 F. App’x 866, 868 (11th

Cir. 2013)(per curiam)(quotations omitted)(unpublished). The difference can result in

significantly different sentences:

       Under the Tables, one gram of actual methamphetamine is equivalent to twenty
       kilograms of marijuana, and one gram of methamphetamine mixture is equivalent
       to two kilograms of marijuana. In other words, a ten-to-one ratio is employed in
       calculating sentences for actual methamphetamine versus methamphetamine
       mixture in the Guidelines.

United States v. Davis, 599 F. App’x 815, 817 (10th Cir. 2013)(rejecting defendant’s challenge

to the sentencing disparity); United States v. Kort, 440 F. App’x 678, 685 (10th Cir.

2011)(Brorby, J.)(unpublished)(“[I]t is evident the Sentencing Commission recommends a

higher offense level for ‘Ice’ methamphetamine, in part, because a drug of such high purity can

be ‘cut’ with other substances for distribution in larger quantities.”).

       Flaws in the base offense level calculation are reversible procedural error. See United

States v. Dighera, No. 05-40033-01-SAC, 2006 WL 1302139, at *2 (D. Kan. Apr. 17,

2006)(Crow, J.)(unpublished)(“To not apply [the base offense level] provision in this fashion

would be error under the Guidelines.”). In United States v. Gigley, 213 F.3d 509, 519 (10th Cir.

2000)(Baldock, J.), for example, the United States District Court for the District of Kansas used

the mixture weight of methamphetamine rather than the weight of the pure substance, resulting

in a base offense level of 32 instead of the correct level of 36. 213 F.3d at 519. The Tenth


                                                  9
        Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 10 of 12



Circuit remanded the case for new calculations, explaining that “The district court should have

used the quantity of methamphetamine (actual) to find the base offense level because it produces

a higher sentence.” 213 F.3d at 519.

       The Guidelines are an expression of the will of the people as expressed through its

elected political representatives. The Guidelines represent “eighteen years’ worth of careful

consideration of the proper sentence for federal offenses.” United States v. Cage, 451 F.3d at

593 (internal quotation marks omitted). They also help to prevent unwarranted sentencing

disparities across the nation’s 94 judicial districts. See United States v. Nolf, 30 F. Supp. 3d

1200, 1226 (D.N.M. June 20, 2014)(Browning, J.). Further, the Guidelines remain the

“framework for sentencing,” and all district court sentencing proceedings must begin with the

correct calculation of the Guidelines range. Peugh v. United States, 133 S. Ct. 2072, 2083

(2013)(Sotomayor, J.). See Gall v. United States, 552 U.S. at 49-50 (“As a matter of

administration and to secure nationwide consistency, the Guidelines should be the starting point

and the initial benchmark.”). The calculation of the Guidelines range must include a proper

calculation of the base offense level. See U.S.S.G. § 1B1.1. Here, a proper calculation of the

base offense level begins with the amount of pure methamphetamine, not methamphetamine

mixture.

           C. There Is No Evidence Showing That The Defendant’s Role Is Only That Of A
              Drug Courier.

       “Since controlled substances are often diluted and combined with other substances as

they pass down the chain of distribution, the fact that a defendant is in possession of unusually

pure narcotics may indicate a prominent role in the criminal enterprise and proximity to the

source of drugs.” U.S.S.G. § 2D1.1, cmt. n.27(c). Commensurate with that theory, the United

                                                 10
           Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 11 of 12



States Sentencing Commission imposed harsher sentencing Guidelines ranges for crimes

involving drugs of high purity, which is why the defendant here faces a Guidelines range of 262

to 327 months of imprisonment for trafficking methamphetamine instead of the 168 to 210

month range he would have faced had the methamphetamine been less pure. The problem, the

defendant contends, is that he neither played a prominent role in the drug enterprise, nor was he

in close proximity to the source of the drugs. Instead, he claims that he was a low-level courier.

See Defendant’s Objections to the PSR, Doc. 213. He is wrong.

       As an initial matter, it is disingenuous for the defendant to assert that he is a low-level

courier while simultaneously proclaiming his innocence. Id. at 2 (the defendant “objects to the

assertion that he possessed the bag” containing methamphetamine). More importantly, the

defendant offers no evidence to support his argument that he is only a low-level courier. There

is no information (other than the offense conduct) about the defendant’s role or whether there

were other participants involved in the offense. For this reason, the PSR was correct not to

apply a role adjustment as a minor participant (i.e., a courier). PSR Part A ¶¶ 11, 18. The

defendant treats the role adjustment almost as a matter of right, to be disproved, rather than an

affirmative burden on the defendant – a burden that he has failed to satisfy. See United States v.

Virgen-Chavarin, 350 F.3d 1122, 1131 (10th Cir. 2003)(acknowledging that a Adefendant has the

burden of establishing, by a preponderance of the evidence, that he is entitled to a reduction in

[his] base offense level under ' 3B1.2@)(quoting United States v. Onheiber, 173 F.3d 1254, 1258

(10th Cir.1999)).

       Notably, the instant offense marks the defendant’s third felony conviction for a drug

offense.    It is fair to assume that the defendant had a more prominent role in drug trafficking


                                                 11
        Case 1:17-cr-03237-JAP Document 215 Filed 06/20/19 Page 12 of 12



than that of a simple courier and knew what he was transporting.     Even assuming arguendo that

he did not know the exact amount of methamphetamine that he was transporting, he certainly

realized that he was dealing with a sophisticated interstate drug trafficking organization.   As

such, his base offense level is appropriately driven by the quantity of pure methamphetamine that

he knowingly transported and accurately reflects the severity of his offense.   Indeed, the sheer

quantity of pure methamphetamine in this case suggests that much of the defendant’s drug

trafficking history is just simply not contained in the PSR. His lengthy criminal history exerts

strong pressure on a sentence with the contemplated Guidelines range.

                                         CONCLUSION

       The Court should deny the defendant’s objections. They are meritless. The filing of

this document in CM/ECF caused a copy to be served electronically on Esperanza S. Luján,

counsel for the defendant.



                                                      Respectfully submitted,


                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                       Electronically filed
                                                      SAMUEL A. HURTADO
                                                      Assistant United States Attorney
                                                      Post Office Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 224-1537




                                                 12
